                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MUNICIPAL AUTHORITY                         :   CIVIL ACTION NO. 2:16-CV-422
OF WESTMORELAND COUNTY,                     :
on behalf of itself and all others          :   (Chief Judge Conner)
similarly situated,                         :
                                            :
                    Plaintiff               :
                                            :
             v.                             :
                                            :
CNX GAS COMPANY, L.L.C. and                 :
NOBLE ENERGY, INC.,                         :
                                            :
                    Defendants              :

                                  MEMORANDUM

      Plaintiff Municipal Authority of Westmoreland County (“MAWC”) owns

approximately 2,255 acres of land in Western Pennsylvania that it has leased for oil

and gas production. The current lessees are defendants CNX Gas Company, L.L.C.

(“CNX”) and Noble Energy, Inc. (“Noble”). MAWC contends that CNX and Noble

(collectively, “lessees”) have breached the terms of their contract with MAWC and

tortiously converted portions of MAWC’s royalty payments. MAWC filed the instant

putative class action on behalf of itself and other similarly situated leaseholders.

Lessees move for summary judgment on all claims against them. (Docs. 119, 128).

MAWC moves for partial summary judgment. (Doc. 124). We will deny MAWC’s

motion for partial summary judgment and we will grant in part and deny in part

lessees’ motions.
I.    Factual Background and Procedural History 1

      A.     The Lease and Assignments

      In January 2002, MAWC entered into an oil and gas lease (the “Lease”) with

Dominion Exploration & Production, Inc. (“Dominion”) for gas production on

approximately 2,255 acres MAWC owns in western Pennsylvania. (Doc. 131 ¶ 1).

Dominion drilled and operated shallow, conventional wells on the leased property

from 2002 until 2010. (Id. ¶¶ 2-3; Doc. 121 ¶ 17). Dominion merged with CONSOL

Gas Company (“CONSOL Gas”) in April 2010 and assigned the Lease to CONSOL

Gas as part of the purchase and sale agreement. (Doc. 131 ¶ 3; Doc. 126 ¶ 5).

      In January 2011, CONSOL Gas merged with CNX, leaving CNX as the

surviving business entity and sole lessee. (Doc. 131 ¶ 4; Doc. 126 ¶ 8). CNX

expanded gas operations under the Lease by drilling two unconventional,




      1
        Local Rule 56 requires that a motion for summary judgment pursuant to
Federal Rule of Civil Procedure 56 be supported by a “separately filed concise
statement setting forth the facts essential for the Court to decide the motion for
summary judgment, which the moving party contends are undisputed and
material.” LOCAL RULE OF COURT 56(B)(1). A party opposing a motion for summary
judgment must file a separate statement of material facts, responding to the
numbered paragraphs set forth in the movant’s statement and identifying genuine
issues for trial. See LOCAL RULE OF COURT 56(C)(1)(a)-(b). The opposing party may
also “set[] forth in separately numbered paragraphs any other material facts that
are allegedly at issue.” LOCAL RULE OF COURT 56(C)(1)(c). Unless otherwise noted,
the factual background herein derives from the parties’ Local Rule 56 statements of
material facts and responses thereto. (See Docs. 121, 126, 131, 141, 143, 148, 151,
152, 155). To the extent the parties’ statements are undisputed or supported by
uncontroverted record evidence, we cite directly to the Local Rule 56 statements.

                                          2
horizontal wells on the leased property in the Marcellus Shale Formation. 2 (Doc.

131 ¶ 7, Doc. 143 ¶ 7; Doc. 121 ¶ 17). CNX produced gas on the Lease property as the

sole lessee from January 2011 to the end of September 2011. (Doc. 126 ¶ 11).

      On September 30, 2011, CNX entered into a joint operating agreement with

Noble, whereby CNX assigned, inter alia, a 50 percent working interest in the

Lease. (Id. ¶ 12). Pursuant to the joint operating agreement, CNX and Noble were

equally responsible for marketing, sales, and payment of royalties under the Lease.

(Id. ¶ 13). Noble, however, did not begin to market or sell gas or pay royalties under

the Lease until November 2012; rather, from October 2011 to November 2012, CNX

alone continued to market, sell, and pay all royalties to MAWC for the gas produced.

(Doc. 148 at 3 ¶ 13; Doc. 151 ¶ 13; Doc. 125 at 6 n.1). The joint operating agreement

between CNX and Noble was terminated in late 2016, leaving CNX as the sole

lessee beginning in January 2017. (Doc. 126 ¶ 14).

      B.     Assessment of Post-Production Costs

      Costs associated with bringing natural gas to market after it has been

removed from the ground (i.e., from “wellhead” to point of sale) are referred to in

industry vernacular as “post-production costs.” See Kilmer v. Elexco Land Servs.,

Inc., 990 A.2d 1147, 1149 & n.2 (Pa. 2010); (Doc. 125 at 11; Doc. 147 at 5). These costs

frequently include gathering, compression, processing, dehydration, treatment, and




      2
         The Marcellus Shale Formation is a region of gas-rich shale that spans more
than 100,000 square miles across Ohio, Maryland, West Virginia, Pennsylvania, and
New York. Butler v. Powers Estate ex rel. Warren, 65 A.3d 885, 886 n.1 (Pa. 2013)
(citation omitted).


                                           3
transportation of gas. (Doc. 50 ¶ 9; Doc. 54 ¶ 9); see also Kilmer, 990 A.2d at 1149-50

& n.3. The parties agree that the Lease, as written, ordinarily would permit lessees

to deduct post-production costs from royalties owed to MAWC. (Doc. 121 ¶ 4; Doc.

141 ¶ 4; Doc. 148 at 12 ¶ 1; Doc. 152 ¶ 1; Doc. 125 at 13; Doc. 142 at 7).

       During the eight years that Dominion extracted gas and paid MAWC

royalties under the Lease, Dominion did not deduct any post-production costs.

(Doc. 126 ¶ 59; Doc. 127, Ex. 3 (Dominion royalty statements)). The parties disagree

about the type and amount of post-production costs that Dominion may have

incurred. (Doc. 148 at 9-10 ¶ 59; Doc. 151 ¶ 59). However, the deposition testimony

of Jason Mumford (“Mumford”), the Assistant Corporate Controller for CONSOL

Energy, Inc. (“CONSOL Energy”), clearly indicates that post-production costs were

incurred but not passed on to MAWC. (Doc. 126 ¶¶ 59-61; Doc. 127, Ex. 2, Mumford

Dep. 72:9-73:18, 78:24-81:8, 85:2-17, 92:5-10, 132:11-23). 3

       The same is true for the period that CONSOL Gas was the sole lessee—

approximately May 2010 through December 2010. It is undisputed that CONSOL

Gas did not deduct any post-production costs from MAWC’s royalties. (Doc. 126

¶ 62; Doc. 148 at 10-11 ¶ 62; Doc. 127-1 Ex. 5 (CONSOL Gas royalty statements)).

Lessees disagree about whether CONSOL Gas incurred post-production costs every




       3
         Deposition transcripts have been filed by the parties at numerous, separate
docket entries. We will cite to full deposition transcripts as “[Name] Dep.,” without
repeating the docket entry citation passim. We employ this citation convention for
any full deposition transcripts cited throughout this memorandum. To the extent
partial deposition transcripts are cited, we will retain docket entry citations for ease
of location.


                                             4
month and whether those costs were de minimis. (Doc. 148 at 10-11 ¶ 62; Doc. 151

¶ 62). But the record is clear that CONSOL Gas incurred some post-production

costs that were not charged to MAWC. (Doc. 127-2, Ex. 17 at 2-3 (CNX answer to

Interrogatory No. 2(a)); Mumford Dep. 33:7-51:17, 108:11-117:23).

       The non-deduction of post-production costs continued for nine months into

CNX’s tenure as lessee. (Doc. 126 ¶¶ 63-65). Beginning with its November 2011

royalty statement for October 2011 gas production, CNX began to charge MAWC for

its pro rata share of post-production costs. (Id. ¶ 66; Doc. 148 at 11 ¶ 66). When

Noble began marketing and selling gas under the Lease and paying its

proportionate share of royalties to MAWC, it too charged MAWC post-production

costs. (Doc. 126 ¶ 67). MAWC asserts that from the time lessees began charging

these costs until the end of 2015, lessees have deducted over $3.5 million from its

royalties. (Doc. 126 ¶ 67; Doc. 50 ¶ 32; Doc. 1 ¶ 22).

       C.     Procedural History

       MAWC commenced this action in state court in February 2016. CNX, with

Noble’s consent, removed the case to this court. In its amended complaint, MAWC

asserts claims for breach of contract and conversion on its own behalf against CNX

and Noble. MAWC also seeks class certification under Federal Rule of Civil

Procedure 23 for similarly situated oil and gas leaseholders. Discovery has been

bifurcated at the parties’ agreement: the parties have completed discovery on the

merits of MAWC’s claims; class certification discovery is deferred until after

resolution of dispositive motions on those claims. (See Doc. 52 at 4 ¶ 9(d); Doc. 171-1

at 16-17). CNX and Noble move for summary judgment on all claims against them.


                                            5
MAWC moves for summary judgment on its breach of contract claims (Counts I, II,

IV, and V of the amended complaint), and as to damages against Noble on Counts

IV and V. The cross-motions are fully briefed and ripe for disposition.

II.    Legal Standard

       Through summary adjudication, the court may dispose of those claims

that do not present a “genuine dispute as to any material fact” and for which a

jury trial would be an empty and unnecessary formality. FED. R. CIV. P. 56(a).

The burden of proof tasks the non-moving party to come forth with “affirmative

evidence, beyond the allegations of the pleadings,” in support of its right to relief.

Pappas v. City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004); see also Celotex

Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). This evidence must be adequate, as a

matter of law, to sustain a judgment in favor of the non-moving party on the claims.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250-57 (1986); Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587-89 (1986). Only if this threshold is met

may the cause of action proceed. See Pappas, 331 F. Supp. 2d at 315.

       Courts are permitted to resolve cross-motions for summary judgment

concurrently. See Lawrence v. City of Philadelphia, 527 F.3d 299, 310 (3d Cir. 2008);

see also Johnson v. Fed. Express Corp., 996 F. Supp. 2d 302, 312 (M.D. Pa. 2014);

10A CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE § 2720 (3d

ed. 2015). When doing so, the court is bound to view the evidence in the light most

favorable to the non-moving party with respect to each motion. FED. R. CIV. P. 56;

Lawrence, 527 F.3d at 310 (quoting Rains v. Cascade Indus., Inc., 402 F.2d 241, 245

(3d Cir. 1968)).


                                           6
III.   Discussion

       The facts in this case are largely undisputed. Three predominantly legal

questions remain: first, whether CNX and Noble breached the Lease when they

assessed post-production costs on MAWC in general (Counts I and IV); second,

assuming assessment of post-production costs was permissible, whether the actual

costs lessees charged MAWC were appropriate and reasonable (Counts II and V);

and third, whether lessees’ reduction of royalty payments for post-production costs

constituted conversion (Counts III and VI). We will address these issues seriatim,

noting any relevant differences between the parallel claims against CNX and Noble

when necessary.

       A.    Breach of Contract – Post-Production Costs Generally

       MAWC contends that the general assessment of post-production costs by

CNX and Noble was a breach of the Lease. MAWC acknowledges that the Lease as

written unambiguously permits lessees to deduct post-production costs, but posits

that this right was either modified or waived by years of non-deduction preceding

CNX’s first assessment in November 2011. MAWC alternatively asserts that lessees

are equitably estopped from charging such costs. CNX and Noble counter that

there was no modification of the Lease because course of conduct alone cannot

modify a contract, that there was no consideration for the purported modification,

and that waiver and estoppel do not apply because there was no detrimental

reliance.




                                         7
             1.     Modification and Waiver 4

      Initially, we note that MAWC has ostensibly jettisoned its contract

modification argument. As MAWC states, “the right to deduct [post-production]

costs was not ‘modified,’ as this suggests the right continued in a modified form.

Rather, the right to deduct costs was abandoned and waived in its entirety.” (Doc.

142 at 1). This statement, while purporting to discard the modification claim,

reflects a common problem that plagues the parties’ arguments in this case: the

conflation of material contract law terminology. 5 Accordingly, we will examine

“modification” and “waiver” to clarify what these terms mean as well as to explain

why MAWC’s claims—no matter how they are cast—are unavailing.

      A modification is “[a] change to something, an alteration or amendment.”

Modification, BLACK’S LAW DICTIONARY (10th ed. 2014). Modifying a contract effects

a permanent change to the agreement’s terms, essentially creating a new, substitute

contract that incorporates the unchanged terms of the original agreement together

with any amended provision. See Melat v. Melat, 602 A.2d 380, 385 (Pa. Super. Ct.

1992) (citing Knight v. Gulf Ref. Co., 166 A. 880, 882 (Pa. 1933)). Pennsylvania law

recognizes that written contracts may be modified by subsequent written or oral


      4
        MAWC uses “waiver” and “abandonment” interchangeably throughout its
briefing. (See, e.g., Doc. 142 at 1, 4-5, 7, 9; Doc. 153 at 2-3). MAWC does not
distinguish these terms or establish why they should be examined independently,
and its amended complaint mentions only waiver. We therefore incorporate any
argument regarding “abandonment” into our discussion of waiver.
      5
        “An oil and gas lease is in the nature of a contract, and, thus, is controlled by
principles of contract law.” T.W. Phillips Gas & Oil Co. v. Jedlicka, 42 A.3d 261, 267
(Pa. 2012).


                                           8
agreement—evidenced by words or conduct—if the subsequent agreement meets

contract formation requirements and is supported by consideration or a legally

sufficient substitute. Shedden v. Anadarko E. & P. Co., 136 A.3d 485, 490 (Pa. 2016);

Kreutzer v. Monterey Cty. Herald Co., 747 A.2d 358, 362 (Pa. 2000).

      Waiver, per contra, is “the intentional relinquishment of a known right.”

Stoner v. Stoner, 819 A.2d 529, 532 n.4 (Pa. 2003) (citation omitted); RESTATEMENT

(SECOND) OF CONTRACTS § 84 cmt. b (AM. LAW INST. 1981). Waiver is an affirmative

defense that is often asserted against a breach of contract claim. See, e.g., PA. R.

CIV. P. 1030(a); FED. R. CIV. P. 8(c)(1); Reott v. Asia Trend, Inc., 55 A.3d. 1088, 1095 &

n.6 (Pa. 2012). Waiver may be express or it may be implied by a party’s unequivocal

conduct demonstrating an intent to relinquish a known right. See Brown v. City of

Pittsburgh, 186 A.2d 399, 401 (Pa. 1962); Camp Ne’er Too Late, LP v. Swepi, LP, 185

F. Supp. 3d 517, 550 (M.D. Pa. 2016) (citing Brown, 186 A.2d at 401).

      Waiver of a contractual right is not necessarily permanent. For example, a

party may waive a particular contractual right temporarily, but later retract that

waiver and demand strict compliance with the provision going forward. See 13

WILLISTON ON CONTRACTS § 39:20 (4th ed. 1993); see also Daniels v. Phila. Fair Hous.

Comm’n, 513 A.2d 501, 502-03 & n.3 (Pa. Commw. Ct. 1986) (citing RESTATEMENT

(SECOND) OF CONTRACTS § 84(2)). This maxim is particularly applicable when the

contract in question has a recurring or periodic obligation. See, e.g., Daniels, 513

A.2d at 502. Retraction of a waiver may nonetheless be impermissible if “the

retraction would be unjust in light of a material change in position undertaken in




                                            9
reliance on the waiver,” viz., detrimental reliance. 13 WILLISTON ON CONTRACTS

§ 39:20; Daniels, 513 A.2d at 502.

      In the case sub judice, it is beyond peradventure that from January 2002 until

October 2011, the various lessees, through their unequivocal conduct, impliedly

waived their right to deduct post-production costs. By consistently remitting

royalty payments and statements to MAWC that omitted any post-production

charges, Dominion, CONSOL Gas, and (for a time) CNX intentionally relinquished

their known right under the Lease to assess these costs. Were CNX and Noble

seeking to claw back uncharged costs from MAWC for years past, they would likely

be barred from doing so under the theory of implied waiver.

      As this discussion reflects, what MAWC perceives as a prospective “waiver”

or “abandonment” claim is, in fact, a modification argument. MAWC disclaims

such an argument, maintaining that lessees’ right to deduct post-production costs

was not modified but rather omitted “in its entirety” from the Lease by waiver

when the various lessees failed to charge these costs for nearly 10 years. (Doc. 142

at 1). This assertion, however, does not implicate waiver. MAWC is contending that

the unambiguous right to deduct monthly post-production costs was not only

intentionally relinquished in the past, but also has been lost forever going forward.

Such allegations imply a permanent alteration or amendment to the Lease terms,

which is, by definition, a modification.

      The Rule 56 record does not support a claim of modification. MAWC has

failed to establish that there was consideration, or a valid substitute, for the

purported permanent alteration to the Lease. We reject MAWC’s reliance on


                                           10
Empire Properties, Inc. v. Equireal, Inc., 674 A.2d 297 (Pa. Super. Ct. 1996), which

states that in the context of contract modification, “[c]onsideration is implied from

the mutual assent of the parties to the modification.” Empire Props., Inc., 674 A.2d

at 302. We find this assertion to be logically unsound and directly contradicted by

Pennsylvania Supreme Court precedent. Empire Properties collapses two distinct

requirements for contract modification into one, viz., instead of mutual assent and

consideration, Empire Properties requires only mutual assent. This contravenes

long-held Pennsylvania Supreme Court jurisprudence that a modification must be

“supported by legally sufficient consideration, or a substitute therefor, and meet[]

the requirements for contract formation.” Shedden, 136 A.3d at 490 (emphasis

added); Kreutzer, 747 A.2d at 362; Wilcox v. Regester, 207 A.2d 817, 821 (Pa. 1965).

A district court in this circuit has recently repudiated Empire Properties for this

exact reason. See Mikail v. PAM Mgmt., Inc., No. 3:15-CV-2437, 2017 WL 1344676,

at *12 (M.D. Pa. Apr. 12, 2017) (Mannion, J.). Without consideration or a valid

substitute, there can be no modification of the Lease. 6

      Nor has MAWC established the type of detrimental reliance that would

prevent CNX and Noble from retracting their past waiver. To preclude retraction,

MAWC would need to show that it materially changed its position in reliance on the

non-deduction of post-production costs such that charging those costs going


      6
        Some states have explicitly eliminated the need for consideration for
contract modification beyond just in the sale of goods context. See, e.g., Cavalier
Mfg. v. Clarke, 862 So. 2d 634, 640-41 (Ala. 2003); State v. D’Amico, 997 P.2d 773, 775
(Mont. 2000) (citing MONT. CODE ANN. § 28-2-1601). Pennsylvania is not one of them.
See Shedden, 136 A.3d at 490.


                                          11
forward would be “unjust.” 13 WILLISTON ON CONTRACTS § 39:20; Daniels, 513 A.2d

at 502; RESTATEMENT (SECOND) OF CONTRACTS § 84(2). MAWC is unable to make

such a showing.

      MAWC admits that it was aware of the post-production cost deductions

beginning in late 2011 and factored them into its budgeting for fiscal year 2013

(April 1, 2012, through March 31, 2013) and all subsequent years. (Doc. 143 ¶¶ 65-71;

Doc. 147 at 15-16; Doc. 144, Ex. 2, Ashton Dep. 87:5-11, 103:13-16; Doc. 144, Ex. 4,

Wasielewski Dep. 131:14-132:12). MAWC contends that even though it knew about

and, in fact, planned for the deductions, it nevertheless suffered detriment in the

form of an estimated $800,000 in lost annual revenue from reduced royalties. But

anticipated lower royalty revenues does not establish detrimental reliance. MAWC

simply cannot show that it materially changed its position in reliance on the non-

deduction of costs when it specifically knew about the cost deductions and

incorporated them into its budget projections. Accordingly, for fiscal years 2013

and later, there is no plausible argument that lessees’ waiver retraction is barred by

detrimental reliance.

      The only period in which MAWC could not have planned for post-production

cost deductions was fiscal year 2012, which ran from April 1, 2011, through March

31, 2012. (See Ashton Dep. 103:17-21; Doc. 131 ¶ 17; Doc. 143 ¶ 17). CNX did not

begin charging post-production costs until November 2011, halfway through the

fiscal year. It is therefore possible that MAWC could prove detrimental reliance on

the non-deduction of costs if its actual gas royalties for 2012 fell below its

projections due to the unexpected deductions, thereby resulting in an unanticipated


                                            12
revenue shortfall. As MAWC has maintained, a revenue shortfall could result in,

inter alia, higher borrowing costs and increased water and sewer rates for

customers. (Doc. 141 ¶¶ 67-70, 82-88).

      MAWC, however, cannot demonstrate such harm. Natural gas royalties are

just one of numerous sources of revenue for MAWC’s budget, the lion’s share of

which comes from water and sewer fees charged to its customers. (See Doc. 141

¶¶ 51, 82; Ashton Dep. 101:23-102:1). Gas royalties constitute approximately five

percent of MAWC’s annual revenue and, in fiscal year 2012, represented an even

smaller percentage. (Ashton Dep. 18:21-19:8). The record conclusively shows that

MAWC’s projected “other operating revenue”—which includes gas royalties—for

fiscal year 2012 was $2,755,000. (Id. at 104:15-105:17; Doc. 130, Ex. J at 2; Doc. 131

¶ 18). MAWC’s actual “other operating revenue” for that year was $3,565,867—

exceeding budget projections by almost a million dollars. (Ashton Dep. 106:4-107:2;

Doc. 130, Ex. J at 2; Doc. 131 ¶ 19). The parties agree that actual “other operating

revenue” outstripped projections due to the two new horizontal wells CNX began

operating on the Lease property in mid-2011, which significantly increased gas




                                           13
production and royalties above projected amounts. (See Ashton Dep. 107:24-108:9;

Wasielewski Dep. 50:5-51:2; Doc. 143 ¶ 19). 7

      Receiving significantly more gas royalty revenue than forecast despite the

assessment of post-production costs does not implicate detrimental reliance. In

other words, MAWC has not explained how it materially changed its position in

reliance on gas royalty projections that excluded post-production costs and then

suffered detriment based on that position. Without being able to prove such

reliance, MAWC cannot show that lessees’ prospective assessment of post-

production costs beginning in November 2011 (i.e., retraction of their implied

waiver) is unjust.




      7
        For fiscal year 2012, MAWC’s actual gas royalties totaled $1,792,525, nearly
all of which came from the Lease. (Doc. 130, Ex. J). MAWC asserts in its
counterstatement to CNX’s Local Rule 56(B)(1) statement that the projected line
item for gas royalty revenue for fiscal year 2012 was $2,140,000. (See Doc. 143 ¶ 18).
This $2.14 million figure is not supported by MAWC’s citation to the record and is
directly contradicted by the following paragraph in which MAWC avers, “actual
[other] operating revenue for fiscal year 2012 was higher because the gas royalty
revenue line item of that category was higher than originally budgeted for, because
more deep wells came on line and started producing during that time period than
what the MAWC had anticipated when it originally projected the revenues for that line
item when it budgeted for fiscal year 2012.” (Doc. 143 ¶ 19 (emphasis added)).
Furthermore, it appears unlikely that MAWC would project gas royalty revenue of
$2.14 million for fiscal year 2012—that number is approximately 400 to 500 percent
higher than previous years and exceeds the total “other operating revenue”
received for fiscal year 2011. (See Doc. 130, Ex. H at 1; Doc. 130, Ex. I at 1-2; Doc.
130, Ex. J at 2). MAWC, moreover, admits that it did not anticipate that the deep
horizontal wells would come on line in mid-2011 and produce such large quantities
of gas and related royalties. (See Ashton Dep. 107:24-108:9; Wasielewski Dep. 50:5-
51:2; Doc. 143 ¶ 19). Hence, we find that MAWC has failed to support its assertion
that projected gas royalty revenues for fiscal year 2012 were $2.14 million.


                                           14
             2.     Equitable Estoppel

      MAWC also asserts equitable estoppel in support of its breach of contract

claims in Counts I and IV. Under the theory of equitable estoppel applicable to

contracts, a party’s conduct may modify an existing contract if: (1) the conduct

induces another contracting party to act in a manner contrary to the agreement’s

terms, and (2) the other party justifiably relies on this conduct to its detriment. See

Kreutzer, 747 A.2d at 362.

      MAWC’s claim of equitable estoppel suffers from the same infirmities as its

argument of “permanent waiver.” Specifically, MAWC cannot establish justifiable

detrimental reliance on the conduct of lessees or their predecessors-in-interest to

claim that the contract was modified and no post-production costs can ever be

charged in the future. From the foregoing discussion, it is obvious that MAWC

could not have justifiably relied to its detriment on CNX and Noble continuing to

waive their contractual right to charge post-production costs. Lessees retracted

that waiver beginning in November 2011, and MAWC incorporated the deductions

into its budget projections beginning in fiscal year 2013. For fiscal year 2012, as

explained above, MAWC cannot demonstrate detrimental reliance on the non-

deduction of costs when its actual gas royalty revenues, even with the deductions,

exceeded its budget projections.

      MAWC has failed to carry its burden at summary judgment—as movant or

nonmovant—on its claims of breach of contract concerning the general deduction of

post-production costs from royalties. The Lease explicitly permits assessment of

such costs, and MAWC has not adduced adequate evidence to sustain a judgment in


                                          15
its favor on its claims of modification, waiver, or equitable estoppel. We will grant

summary judgment in favor of CNX and Noble on Counts I and IV.

      B.     Breach of Contract – Improper, Unreasonable, or Excessive Costs

      MAWC alternatively argues that CNX and Noble breached the Lease by

charging post-production costs that were unreasonable, excessive, or for services

not provided. MAWC claims that both lessees charged an excessive gathering fee

that failed to take into account that MAWC’s wells produced only “dry” natural gas,

which is less expensive to bring from wellhead to market than “wet” gas. 8 MAWC

also contends that Noble improperly charged MAWC for electricity that was never

actually used in the post-production process for gas produced under the Lease.

      Before addressing these claims, we find it necessary to provide additional

factual background. On September 30, 2011, the same day that CNX and Noble

commenced their joint operations, they entered into identical gas gathering

agreements (“2011 Gathering Agreements”) with CONE Gathering LLC (“CONE

Gathering”). (Doc. 126 ¶¶ 15, 19). CONE Gathering was formed by Noble and

CNX’s corporate parent, CONSOL Energy, with CONSOL Energy and Noble each

owning a 50 percent interest. (Id. ¶ 15). CONE Gathering was created primarily to




      8
         “Dry” natural gas is “gas that occurs in the absence of condensate or liquid
hydrocarbons . . . or has had condensable hydrocarbons removed.” (Doc. 127-1, Ex.
8 at 7). “Wet” natural gas is “gas that contains less methane (typically less than 85%
methane) and more ethane and other more complex hydrocarbons.” (Id.)
Gathering wet gas typically is more expensive than gathering dry gas, as wet gas
requires more compression and processing. (Doc. 126 ¶¶ 25-29; Doc. 127, Ex. 4, Fink
Dep. 260:25-264:5). All natural gas produced under the Lease is dry gas. (Doc. 126
¶ 30).


                                          16
gather Marcellus Shale gas produced by CNX and Noble under their joint operating

agreement. (Id. ¶ 16; Doc. 148 at 4 ¶ 16, Doc. 151 ¶ 16; Fink Dep. 121:11-21). CONE

Gathering acquired the gathering system that CNX had previously acquired and

developed. (Doc. 126 ¶ 17; Doc. 148 at 4 ¶ 17; Doc. 151 ¶ 17). Under the 2011

Gathering Agreements, CONE Gathering charged both CNX and Noble a gathering

fee of $0.46 per one million British thermal units (“MMBtu”) for all gas gathered,

regardless of whether it was wet or dry. (Doc. 126 ¶ 32).

      In May 2014, CONSOL Energy and Noble formed CONE Midstream Partners

LP (“CONE Midstream”) for the same primary purpose as CONE Gathering. (Id.

¶ 20; Doc. 127-1, Ex. 8 at 9). CONE Midstream acquired the gathering system that

CONE Gathering had originally acquired from CNX, along with a few additional

assets. (Doc. 126 ¶ 21; Doc. 148 at 5 ¶ 21; Doc. 151 ¶ 21). Ownership of CONE

Midstream appears to be as follows: CONSOL Energy – 32.1% limited partner

interest; Noble – 32.1% limited partner interest; Public Unitholders (20,125,000

common units) – 33.8% limited partner interest; CONE Midstream GP LLC (CONE

Midstream’s “general partner”) – 2% general partner interest. (Doc. 127-1, Ex. 8 at

10). On September 30, 2014, CNX and Noble entered into identical gas gathering

agreements (“2014 Gathering Agreements”) with CONE Midstream that replaced

the 2011 Gathering Agreements. (Doc. 126 ¶ 22). The 2014 Gathering Agreements

charge separate gathering fees for wet and dry gas: $0.40 per MMBtu for dry gas

and, except for one specific area in West Virginia, $0.55 per MMBtu for wet gas.

(Doc. 126 ¶¶ 35-37).




                                          17
             1.     Improper Gathering Fee – CNX and Noble

      The gravamen of MAWC’s claims regarding the gathering fee is that charging

$0.46 per MMBtu for MAWC’s dry gas was improper and excessive. According to

MAWC, that fee did not delineate between wet and dry gas gathering and did not

account for the fact that all gas produced under the Lease was dry, resulting in

MAWC being charged “a processing fee [for wet gas] that was never incurred.”

(Doc. 142 at 19-20). Lessees counter that MAWC has not satisfied its burden at

summary judgment because it has failed to adduce affirmative evidence that the

$0.46 per MMBtu gathering rate was unreasonable.

      MAWC marshals the following evidence in support of its claim. First, the

2014 Gathering Agreements materially changed the fee structure by separating wet

and dry gas gathering charges. MAWC contends that this change indicates that the

prior assessment of a single, “blended” fee necessarily included wet gas processing

costs, resulting in MAWC being assessed for costs that were not incurred under the

Lease. Lessees dispute that “blended” connotes that the fee was an average of wet

and dry gas gathering costs. They instead posit that the term means only that the

same fee was charged for gathering wet gas as was charged for gathering dry gas

because when CONE Gathering formed it did not have the “operating history that

would provide a basis for differentiating” the charges. (See Doc. 148 at 6-8 ¶¶ 33-36,

38-39; Doc. 151 ¶¶ 33-36, 38-39). However, the testimony of Joseph Fink (“Fink”)—

Vice President of Midstream Operations for CONSOL Energy and corporate

designee for CONE Gathering and CONE Midstream—supports MAWC’s

interpretation that the $0.46 rate was determined by averaging a more expensive


                                          18
wet gas fee with a cheaper dry gas fee. (See Fink Dep. 10:6-8, 48:15-49:18, 286:9-

287:4; 296:17-298:21). In particular, when asked whether the $0.46 rate was “arrived

at” by averaging wet gas and dry gas gathering costs, Fink responded affirmatively

that “46 cents was a blend of wet and dry.” (Id. at 298:5-18 (emphasis added)). This

phrasing implies an average, not a single rate being applied indiscriminately to

each type of gathering due to lack of historical expense data. 9

      MAWC also underscores that CONE Gathering was owned entirely by

CONSOL Energy—CNX’s parent company—and Noble. According to MAWC, the

2011 Gathering Agreements and the fees they established were not “arm’s-length”

deals because, in negotiating with CONE Gathering, CNX and Noble were

essentially bargaining with themselves. MAWC cites Fink’s admission that the 2011

Gathering Agreements were created not through arm’s-length negotiation between

adversaries but through a “collaborative effort” between parties with a “shared

interest.” (Fink Dep. 251:12-253:21). Lessees counter that just because the 2011

Gathering Agreements involved affiliates does not mean that the terms were per se

unreasonable. This is obviously true, but misses MAWC’s point, which is simply

that the structure and ownership interests of CONE Gathering may further




      9
        We find unpersuasive lessees’ contention that lack of historical operating
information for CONE Gathering inoculates the flat $0.46 gathering fee. The parties
who formed CONE Gathering and participated in drafting the 2011 Gathering
Agreements—CONSOL Energy, CNX, and Noble—are large, experienced natural
gas companies. (See, e.g., Doc. 127-1, Ex. 8 at 3, 9, 13). Common sense dictates that
these companies entered the gathering agreement negotiation process with some
knowledge as to typical natural gas gathering fees and the propriety of charging a
single gathering fee for both wet and dry gas.


                                          19
demonstrate that the $0.46 “blended” rate charged by lessees was improper. See

Owen L. Anderson, Calculating Royalty: “Costs” Subsequent to Production – Figures

Don’t Lie, But . . . ., 33 WASHBURN L.J. 591, 597, 601-04 (1994).

      We reject lessees’ argument that they were merely passing on the gathering

fee they themselves were charged by CONE Gathering and therefore the costs were,

ipso facto, “actually incurred.” (See, e.g., Doc. 120 at 16, 17; Doc. 147 at 6; Doc. 148

at 6-7 ¶¶ 32-35). That CONE Gathering charged lessees a single gathering fee of

$0.46 per MMBtu covering all leases under the joint operating agreement does not

mean that charging MAWC such a fee was reasonable or proper. If CNX and Noble

are going to reduce MAWC’s royalties by assessing a pro rata share of a particular

category of post-production costs—like dehydration, compression, processing,

transportation, etc.—at the very least that category of costs must have actually been

incurred with respect to gas produced under the Lease. See Wellman v. Energy

Res., Inc., 557 S.E.2d 254, 265 (W. Va. 2001); Nami Res. Co. v. Asher Land & Min.,

Ltd., 554 S.W.3d 323, 332-34 (Ky. 2018). Lessees likely incurred post-production

costs for processing wet gas from leased properties situated in wet-gas regions.

Nevertheless, neither CNX nor Noble has identified any authority, binding or

persuasive, that would permit them to average wet and dry gas gathering costs and

proportionately distribute them to every lessor regardless of whether the lessors’

wells produced wet or dry gas.

      We conclude that MAWC has proffered sufficient evidence to create a

genuine dispute of material fact on its breach of contract claim regarding the $0.46

gathering fee. A reasonable jury could find that lessees—through their blended fee


                                            20
assessment—improperly charged MAWC for wet gas processing, thereby assessing

a post-production cost that was not “actually incurred” under the Lease.

             2.     Improper Electricity Costs – Noble

      MAWC likewise asserts that Noble wrongfully charged MAWC $241,200 for

electricity costs that were not incurred for gas produced under its Lease. According

to MAWC, the only permissible electricity charge under the gathering agreements

was electrical compression, all compression for MAWC’s gas was powered by

natural gas, and therefore Noble’s charges for electricity were unnecessary and

improper. Noble rejoins that it was charged for electricity costs by CONE

Gathering and CONE Midstream and thus it was proper and reasonable to pass on

MAWC’s pro rata share of those post-production expenses. Noble also asserts that

there were other electricity costs—beyond compression—involved in the post-

production of gas under the Lease, including “pumps, lights, [and] control systems.”

(Doc. 158 at 18 (quoting Fink Dep. 355:7-356:4)).

      We find that a genuine dispute of material fact precludes summary judgment

on this claim. MAWC has proffered substantial evidence that all compression for

gas produced under the Lease was powered by natural gas, not electricity. (See,

e.g., Fink Dep. 45:14-46:4, 180:4-9; Mumford Dep. 244:6-17). At minimum, it is likely

that the pro rata electricity costs Noble charged MAWC included electrical

compression expenses incurred in gathering gas from other leases under the joint

operating agreement. (See Doc. 127-1, Ex. 7, Nedelka Dep. 74:20-75:23; 81:16-82:21).

We again reject the argument that Noble was merely apportioning costs charged to

it: that the CONE entities charged electricity costs to Noble associated with all


                                          21
leases does not necessarily permit Noble to then apportion that cost to every

leaseholder without regard to whether the property in question actually incurred

that type of cost. 10 Wellman, 557 S.E.2d at 265; Nami Res. Co., 554 S.W.3d at 332-34.

On the other hand, Noble has proffered evidence that electricity was used for

purposes beyond compression in the post-production process for MAWC’s gas. (See

Fink Dep. 355:7-357:9). If those costs were actually incurred for MAWC’s gas and

were part of the electricity charges Noble assessed on MAWC, they arguably would

be chargeable under the Lease.

         The Rule 56 record is unclear about the composition of the electricity charges

Noble assessed on MAWC. There is conflicting evidence regarding whether the

electricity costs constituted electrical compression only or whether they included

other electrical expenses. Initially, we disagree with MAWC that the 2011 and 2014

Gathering Agreements per se foreclose assessment of electricity charges on MAWC

by Noble for any purpose other than compression. MAWC is not a party to those

contracts; rather, the assessment of post-production costs by lessees on MAWC is

governed by the terms of the Lease.

         To be clear, we do not foreclose the gathering agreements as evidence of the

propriety of the electricity charges Noble assessed. Noble avers that the invoices

the gathering companies sent to it included an electricity charge line item for

“Section 5.3 Electrical Compression,” referring to the 2011 Gathering Agreement,




         10
              We note that it appears that CNX did not charge MAWC for electricity
costs.


                                             22
and “Electrical Compression Charge,” apparently referencing Section 5.2(D) of the

2014 Gathering Agreement. (Doc. 151 ¶ 48). Noble acknowledges that the gathering

companies “charged Noble for ‘electrical compression,’ and Noble in turn deducted

[MAWC]’s pro rata share of that charge from [MAWC]’s royalties.” (Id. ¶ 53). This

evidence implies that the gathering companies charged Noble only for electrical

compression and that this was the sole electricity expense passed on to MAWC.

      Assuming arguendo that (1) CONE Gathering and CONE Midstream charged

Noble for electricity only for compression purposes, (2) this was the lone electricity

charge Noble passed on to MAWC, and (3) none of MAWC’s gas was produced using

electrical compression, it is likely that Noble wrongfully assessed electricity charges

on MAWC because that category of cost was not actually incurred under the Lease.

Nonetheless, because the record is unclear as to the composition and proportions of

the electricity charges at issue, summary judgment on this claim is inappropriate

for either Noble or MAWC. We will therefore deny the parties’ cross-motions for

summary judgment on Counts II and V.

      C.     Conversion

      MAWC also raises claims of conversion in relation to lessees’ deduction of

post-production costs from MAWC’s royalties. CNX and Noble move for summary

judgment, contending that these tort claims are merely recast breach of contract

claims and thus barred by the gist of the action doctrine. We agree with lessees.

      Under the gist of the action doctrine, a contracting party cannot assert a tort

claim against another party to the contract when the gravamen of such a claim is, in

actuality, breach of contract. Bruno v. Erie Ins. Co., 106 A.3d 48, 68 (Pa. 2014).


                                           23
When distinguishing between tort and breach of contract claims, the determinative

factor is “the nature of the duty alleged to have been breached[.]” Id. at 68-69. If

the duty is created by the terms of the parties’ agreement, then the claim sounds in

breach of contract; if it derives from a defendant’s “broader social duty owed to all

individuals,” the claim must be regarded as a tort. Id. at 68. Stated differently, if

the duty asserted is based on “a specific promise to do something that a party would

not ordinarily have been obligated to do but for the existence of the contract,” then

the claim is for breach of contract. Id. If, on the other hand, the duty alleged to

have been breached stems from a broader social duty owed to all individuals

beyond just the contracting parties and is imposed by tort law, then the claim is

properly considered a tort. Id.

      Claims for conversion that are related to breach of contract claims are not

inherently foreclosed by the gist of the action doctrine. The question is whether the

conversion claim arises from breach of a contractual duty or whether it is grounded

in tort law. See id. at 68-69. Several cases which MAWC cites in support, although

clearly distinguishable from the case sub judice, helpfully illustrate how breach of

contract and related conversion claims can harmoniously coexist.

      In Integrated Waste Solutions, Inc. v. Goverdhanam, No. 10-CV-2155, 2010

WL 4910176 (E.D. Pa. Nov. 30, 2010), plaintiff asserted, inter alia, that defendants

had breached a confidentiality agreement and also wrongfully converted

intellectual property that was the subject of that agreement. Goverdhanam, 2010

WL 4910176, at *13-14. Likewise, in Orthovita, Inc. v. Erbe, No. 07-CV-2395, 2008

WL 423446 (E.D. Pa. Feb. 14, 2008), plaintiff sued a former employee on various


                                           24
theories, including breach of a confidentiality provision in his employment contract

and conversion of confidential intellectual property. Orthovita, Inc., 2008 WL

423446, at *1-3. Both defendants asserted a gist of the action defense, positing that

the conversion claim was subsumed by the contractual claim. Goverdhanam, 2010

WL 4910176, at *9; Orthovita, Inc., 2008 WL 423446, at *4. The court in both cases

disagreed, finding that the plaintiffs had independent property interests in the

confidential information and the conversion claims were grounded in the broader

and extra-contractual social duty to refrain from unlawfully taking another’s

personal property for personal gain. See Goverdhanam, 2010 WL 4910176, at *14;

Orthovita, Inc., 2008 WL 423446, at *6.

       MAWC’s conversion claims are easily distinguishable from both cases.

MAWC asserts that CNX and Noble, by deducting and withholding post-production

costs unreasonably or in contravention of the Lease, converted portions of MAWC’s

royalties. The duties MAWC alleges lessees violated, however, derive entirely from

the parties’ contract. Lessees would not have the obligation to pay gas royalties

(with or without assessing post-production costs) or to deduct only reasonable costs

but for the existence of the Lease. MAWC inadvertently emphasizes this fact in its

amended complaint, as its conversion claims simply cross-reference the contractual

duties lessees allegedly violated when reducing MAWC’s royalties. (See Doc. 50

¶¶ 76, 99).

       MAWC contends that it has a property interest in gas royalties and that “[a]

party to a contract can sue for both breach of contract and conversion when the

plaintiff has a property interest in the thing converted” even though that property is


                                          25
also the subject of a contract. (Doc. 142 at 24-25 (emphasis omitted) (citing Synthes,

Inc. v. Emerge Med., Inc., No. 11-CV-1566, 2012 WL 4205476, *12 (E.D. Pa. Sept. 19,

2012)). Yet the only way that MAWC could have a property interest in the royalties

withheld by lessees is if—pursuant to the Lease—lessees had wrongfully deducted

those costs. “[A] claim of conversion cannot be sustained in the face of lawful

justification on the part of the asserted tortfeasor.” Pioneer Commercial Funding

Corp. v. Am. Fin. Mortg. Corp., 855 A.2d 818, 827 (Pa. 2004) (citing Stevenson

v. Econ. Bank of Ambridge, 197 A.2d 721, 726 (Pa. 1964)). When entitlement to the

property at issue is predicated solely on the terms of a contract, the gist of the

action doctrine will bar a conversion claim for that property. Rahemtulla

v. Hassam, 539 F. Supp. 2d 755, 777 (M.D. Pa. 2008) (collecting cases); see also

Bancroft Life & Cas., ICC, LTD. v. Lo, 978 F. Supp. 2d 500, 520-21 (W.D. Pa. 2013).

MAWC’s entitlement to the withheld royalties, and thus its theory of conversion,

depends entirely on the terms of the Lease. Consequently, we are compelled to

grant lessees’ motion for summary judgment on Counts III and VI pursuant to the

gist of the action doctrine.




                                           26
IV.   Conclusion

      We will grant the summary judgment motions filed by CNX and Noble as to

Counts I, III, IV, and VI of the amended complaint and deny the motions as to

Counts II and V. We will deny MAWC’s motion for partial summary judgment in its

entirety. An appropriate order shall issue.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania

Dated:   March 29, 2019
